Digitally signed by
                                                                                Reporter of Decisions
                             Illinois Official Reports                          Reason: I attest to the
                                                                                accuracy and
                                                                                integrity of this
                                                                                document
                                     Appellate Court                            Date: 2017.05.31
                                                                                10:27:42 -05'00'




             Rogers v. Illinois Department of Revenue, 2017 IL App (1st) 151449



Appellate Court         JOHN E. ROGERS and FRANCES L. ROGERS, Petitioners, v.
Caption                 ILLINOIS DEPARTMENT OF REVENUE and ILLINOIS
                        INDEPENDENT TAX TRIBUNAL, Respondents.



District & No.          First District, Fourth Division
                        Docket No. 1-15-1449



Filed                   March 23, 2017
Rehearing denied        May 5, 2017



Decision Under          Petition for review of order of the Illinois Independent Tax Tribunal,
Review                  No. 14-TT-153.



Judgment                Affirmed.



Counsel on              John E. Rogers, of Chicago, petitioner pro se.
Appeal
                        Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
                        Solicitor General, and John P. Schmidt, Assistant Attorney General, of
                        counsel), for respondents.



Panel                   PRESIDING JUSTICE ELLIS delivered the judgment of the court,
                        with opinion.
                        Justices Howse and Burke concurred in the judgment and opinion.
                                               OPINION

¶1        Under section 506(b) of the Illinois Income Tax Act (Act) (35 ILCS 5/506(b) (West
     2010)), an Illinois taxpayer must report any change in his or her federal income tax return
     within 120 days of the change having been “agreed to” or “finally determined for federal
     income tax purposes.” The question in this case is whether petitioners John E. Rogers and
     Frances L. Rogers “agreed to” a change in their 2002 federal returns, or whether such a change
     was “finally determined,” when John signed a settlement agreement with the IRS on behalf of
     a partnership whose losses petitioners reported on their personal returns.
¶2        Petitioners listed a $495,000 loss on their 2002 federal return based on a loss suffered by a
     partnership called Wacker-Madison, LLC (Wacker-Madison). Although petitioners did not
     have a direct interest in Wacker-Madison, one of the partners in Wacker-Madison was another
     partnership called Abingdon Trading, LLC (Abingdon). John held an interest in Abingdon,
     meaning that Wacker-Madison’s loss passed along to Abingdon and again to John. After the
     Internal Revenue Service (IRS) conducted an audit of Wacker-Madison, it notified petitioners
     that the $495,000 was incorrect. John signed a settlement agreement with the IRS on behalf of
     Abingdon, which adjusted the loss on Wacker-Madison’s 2002 return.
¶3        Respondent, the Illinois Department of Revenue (the Department), sent petitioners a notice
     of deficiency (the Notice) that claimed that petitioners owed an additional $72,336.86 in
     Illinois income tax for tax year 2002. The Department alleged that petitioners had not timely
     notified it of a change to their 2002 federal returns. Petitioners filed a petition with respondent,
     the Illinois Independent Tax Tribunal (the Tribunal), arguing that the Notice was premature
     because the change to their federal return was not “agreed to” or “finally determined” under
     section 506(b). The Tribunal granted the Department’s motion for summary judgment, finding
     that petitioners had agreed to a change in their federal returns when John signed the settlement
     agreement with the IRS and that the settlement constituted a final determination of the change.
¶4        Petitioners appeal, claiming that the Tribunal erred in awarding the Department summary
     judgment for two reasons: (1) there were questions of fact surrounding John’s status as a
     partner in Abingdon and Abingdon’s status as a partnership, meaning that there were questions
     of fact regarding John and Abingdon’s ability to agree to a change in the federal tax returns of
     Wacker-Madison, and (2) there were questions of fact regarding whether the settlement
     agreement John signed constituted a final determination of the change to his federal taxes.
¶5        We affirm the decision of the Tribunal. The settlement agreement showed that John, acting
     on behalf of Abingdon, which was a partner in Wacker-Madison, agreed to a change in the
     amount of loss reported on Wacker-Madison’s 2002 tax returns. That adjustment passed
     through Abingdon to petitioners’ personal income tax return. Moreover, the reduction in the
     loss was a final determination of the amount of loss Wacker-Madison suffered in 2002. We
     affirm the Tribunal’s award of summary judgment for the Department.

¶6                                         I. BACKGROUND
¶7       Petitioners filed joint federal and Illinois income tax returns in 2002. Petitioners reported a
     $495,000 loss on those returns. That $495,000 loss reflected the loss incurred by Abingdon, a
     limited liability company taxed as a partnership. Abingdon itself incurred the loss because it
     was a partner in Wacker-Madison, which suffered the loss initially. In other words,


                                                  -2-
       Wacker-Madison reported a loss, which flowed to its partners, including Abingdon, which in
       turn flowed to petitioners.
¶8         Several years later (the record is unclear as to precisely when), the IRS audited
       Wacker-Madison and discovered that it had not suffered the $495,000 loss. The IRS sought to
       collect on the deficiency from petitioners.
¶9         On June 17, 2008, John signed an IRS Form 870-LT, titled, “Settlement Agreement for
       Partnership Items and Partnership Level Determinations as to Penalties, Additions to Tax and
       Additional Amounts and Agreement for Affected Items,” on Abingdon’s behalf. The form said
       that the IRS and Abingdon “agree[d] to the determination of partnership items and partnership
       level determinations as to penalties, additions to tax, and additional amounts that relate to
       adjustments to partnership items.” The form said that Abingdon consented “to the assessment
       and collection of any deficiency attributable to partnership items, penalties, additions to tax,
       and additional amounts that relate to adjustments to partnership items.”
¶ 10       On September 12, 2011, the IRS sent John a notice of intent to levy, indicating that it
       intended to take his personal property to satisfy his outstanding debt of $608,474.06. The
       notice said that John still had “unpaid taxes for the tax year ending December 31, 2002.”
¶ 11       In response to the IRS’s threat to levy their property, petitioners filed a request for a
       collection due process hearing with the IRS. In explaining their reasons for requesting the
       hearing, petitioners said that the adjustment to Wacker-Madison’s gains was incorrect and that
       the statute of limitations had run on the IRS’s attempt to collect the deficiency. On February
       24, 2012, the IRS sent petitioners a letter, informing them that it had received their request for
       a collection due process hearing and that their request had been forwarded to the IRS’s appeals
       department.
¶ 12       On March 25, 2013, the Department sent John a letter informing him that it had begun an
       audit of his and Frances’s 2002 Illinois personal income tax returns.
¶ 13       On June 9, 2014, the Department issued petitioners the Notice, which stated that the
       Department found a deficiency of $72,336.86 on petitioners’ state return. The Notice said that
       the Department received information from the IRS that petitioners “did not timely notify us of
       a final federal change (e.g., RAR, federal amended return),” as required by section 506.
¶ 14       Petitioners filed a petition with the Tribunal challenging the Notice. Petitioners alleged that
       they filed federal and State tax returns for 2002, claiming a $495,000 loss from Abingdon that
       “resulted from the flow through of a larger loss” by Wacker-Madison. Petitioners stated that
       Abingdon held a minor interest in Wacker-Madison, so John “held a minor interest in
       Wacker-Madison through” Abingdon, and “the other two members of Abingdon were the sole
       recipients of cash income and are to be solely taxed on Abingdon’s cash gross receipts per the
       Abingdon agreements.” Petitioners acknowledged that Wacker-Madison entered into a
       settlement with the IRS, reducing Wacker-Madison’s loss by 75%.
¶ 15       Petitioners alleged that the IRS audited Wacker-Madison’s 2002 tax return rather than
       petitioners’ or Abingdon’s returns, and that the IRS improperly “allocated to petitioners cash
       income from Abingdon in which the petitioners never partook.” Petitioners also noted that they
       pursued a collection due process hearing to review the IRS miscalculation and argued that the
       “IRS adjustments are not final until the hearing is held and [becomes] appealable to the U.S.
       Tax Court,” so the Department was “prematurely claiming finality” by alleging a deficiency.



                                                    -3-
¶ 16        The Department answered the petition, alleging that the IRS had informed petitioners in a
       letter dated May 27, 2011, of its adjustment of their adjusted gross income (AGI) for 2002, but
       petitioners did not file an amended State return for 2002 within 120 days of that adjustment, as
       required by section 506 of the Act.
¶ 17        On September 4, 2014, the same day that the Department answered the petition that
       petitioners had filed in the Tribunal, petitioners filed a petition in United States Tax Court,
       challenging the IRS’s collection efforts. Petitioners claimed that the IRS had denied them due
       process, that the IRS had engaged in “a decades[-]long vendetta against petitioners,” that the
       IRS had not properly issued them a notice of deficiency, that any notice of deficiency was
       barred by the statute of limitations, and that the IRS had erroneously calculated the adjustment
       to Wacker-Madison’s losses in 2002. Specifically, petitioners alleged, “Instead of reducing the
       loss flowing through Abingdon from Wacker-Madison by 75% the IRS erroneously
       leapfrogged an exceedingly large amount of phantom income over the operating agreement of
       Abingdon and directly to petitioners *** even through [sic] petitioners were merely remote
       indirect partners in Wacker-Madison at best.”
¶ 18        In the Tribunal, the Department moved for summary judgment, arguing that the issue
       before the Tribunal was whether the IRS adjustment of petitioners’ 2002 AGI was agreed or
       final before the Department issued the Notice. The Department alleged that the IRS adjusted
       Wacker-Madison “partnership items” for 2002, the adjustment was agreed when John
       “executed the Form 870-LT on behalf of Abingdon” in June 2008, and the adjustment became
       final on May 25, 2011. The Department argued that section 506 of the Act required petitioners
       to file an amended State return for 2002 within 120 days of May 25, 2011, but they failed to do
       so, and thus the Notice was valid and timely. Regarding the collection due process hearing
       proceedings, the Department argued that such proceedings may be commenced only to
       challenge the collection of a final assessment, and thus the existence of petitioners’ pending
       hearing was actually evidence of the assessment’s finality.
¶ 19        The Department attached copies of the Form 870-LT, the IRS account transcript for
       petitioners, and the May 27, 2011, IRS letter to its motion. The Department also attached a
       certificate from its director that said that all of the attachments were true and correct copies of
       documents kept by the Department “in the ordinary course of its business.”
¶ 20        Petitioners responded to the summary judgment motion, arguing that John signing the
       Form 870-LT on Abingdon’s behalf was not his agreement to the 2002 AGI adjustment on
       petitioners’ return because Abingdon “as an entity stood between [him] and”
       Wacker-Madison. Petitioners argued that John “did not and could not” receive cash
       distributions from Abingdon, so he “was in fact not a partner in Abingdon as he did not
       participate in the millions of dollars in cash which ran through Abingdon accounts.” They
       maintained that petitioners’ 2002 AGI adjustment had not been decided because the IRS had
       not considered the effect of the Wacker-Madison settlement on Abingdon.
¶ 21        Petitioners also argued that the IRS account transcript was “mere hearsay” reflecting the
       “administrative calculations by mere clerks which are subject to review on the merits” in a
       collection due process hearing and the United States Tax Court. Petitioners stated that they had
       a case pending in the United States Tax Court, case No. 20882-14, that had survived several
       IRS motions to dismiss and thus the instant Tribunal proceedings should be stayed until the
       Tax Court proceedings reach final judgment.


                                                    -4-
¶ 22       On December 22, 2014, a settlement officer from the IRS’s appeals office sent petitioners a
       letter regarding the collection due process hearing with the IRS. After apologizing for the delay
       in getting to petitioner’s request, the officer said that, during the hearing, she could consider
       whether petitioners owed the deficiency, “but only if [they] did not receive a statutory notice of
       deficiency or ha[d] not otherwise had an opportunity to dispute [their] liability.” The officer
       added, “Based on my review of your account, you signed a waiver or agreement consenting to
       the assessment. I have requested the administrative file for further review.”
¶ 23       In January 2015, the Tax Court dismissed petitioners’ case for lack of jurisdiction. The Tax
       Court agreed with the IRS that the Wacker-Madison adjustment flowed through Abingdon to
       petitioner John and found that he waived the right to a notice of deficiency when he signed the
       Form 870-LT. But the Tax Court agreed with petitioners that they could bring a collection due
       process hearing proceeding.
¶ 24       Petitioners sought to stay the proceedings in the Tribunal based on the pending collection
       due process hearing. The Tribunal denied their request.
¶ 25       The Tribunal granted summary judgment for the Department on April 27, 2015, finding
       that petitioners agreed to the IRS 2002 adjustment when John signed the Form 870-LT on
       Abingdon’s behalf. The Tribunal found that Abingdon was a partner and John was an indirect
       partner in Wacker-Madison. As to petitioners’ argument that they received no cash
       distribution, the Tribunal stated that “this argument ignores the longstanding principle that an
       individual partner is taxable on his distributive share of partnership income regardless of
       whether the income was actually distributed.” The Tribunal also found that “[t]he account
       transcript is sufficient evidence of the assessment’s finality.”
¶ 26       Petitioners filed a motion to reconsider the grant of summary judgment. They argued that
       the pending collection due process hearing showed that there were still unresolved issues of
       fact regarding petitioners’ 2002 income and petitioner Frances’s application for innocent
       spouse relief. They stated that they planned to file a federal mandamus action regarding the
       Tax Court’s dismissal for want of jurisdiction.
¶ 27       The Tribunal denied reconsideration on May 26, 2015. This appeal followed. See 35 ILCS
       1010/1-75(a) (West 2014) (decisions of Tribunal may be appealed directly to appellate court).

¶ 28                                            II. ANALYSIS
¶ 29        Petitioners challenge the Tribunal’s award of summary judgment for the Department. They
       claim that the Department failed to show, as a matter of law, that the alterations to petitioners’
       2002 federal income taxes had been “agreed to or finally determined for federal income tax
       purposes.” 35 ILCS 5/506(b) (West 2010).
¶ 30        Summary judgment is proper only where the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law. Bruns v. City of
       Centralia, 2014 IL 116998, ¶ 12. We review de novo a circuit court’s rulings on a motion for
       summary judgment. State Bank of Cherry v. CGB Enterprises, Inc., 2013 IL 113836, ¶ 65. We
       also apply de novo review to the extent that petitioners’ claims in this case require us to
       interpret the Act. See Carter v. SSC Odion Operating Co., 237 Ill. 2d 30, 39 (2010) (question
       of statutory interpretation reviewed de novo).



                                                   -5-
¶ 31        In relevant part, section 506(b) requires a taxpayer to notify the Department of any
       recalculation of federal taxable income or loss “not later than 120 days after such alteration has
       been agreed to or finally determined for federal income tax purposes.” 35 ILCS 5/506(b) (West
       2010). Thus, petitioners were required to inform the Department of the adjustments to their
       2002 federal tax returns if those adjustments had either been agreed to or finally determined.
       Petitioners contend that neither condition was satisfied. The Tribunal ruled that both were
       satisfied.
¶ 32        The Tribunal first found that petitioners had “agreed to” the change in the 2002 return of
       Wacker-Madison when John signed the settlement agreement on behalf of Abingdon, which
       was itself a partner in Wacker-Madison. Before reaching the substance of petitioners’
       argument on this point, we feel it is appropriate to discuss some of the general concepts
       surrounding federal taxation of partnerships.
¶ 33        Partnerships themselves are not subject to income tax; the income tax attributable to a
       partnership passes through to the individual partners. 26 U.S.C. § 701 (2000); United States v.
       Basye, 410 U.S. 441, 448 (1973). Thus, while a tax return for the partnership must be filed
       every year for informational purposes (26 U.S.C. § 6031(a) (2000)), “the partnership is merely
       a tax computing unit and is not a taxpayer or a taxable entity.” Randolph Products Co. v.
       Manning, 176 F.2d 190, 192 (3d Cir. 1949); see also Basye, 410 U.S. at 448 n.8 (“The
       legislative history indicates, and the commentators agree, that partnerships are entities for
       purposes of calculating and filing informational returns but that they are conduits through
       which the taxpaying obligation passes to the individual partners in accord with their
       distributive shares.”).
¶ 34        Those items that must be considered when filing a partnership’s return are appropriately
       called “partnership items.” 26 U.S.C. § 6221 (2000). “Partnership items” include both “the
       partnership aggregate” and “each partner’s share” of the partnership’s “income, gain loss,
       deduction, or credit of the partnership.” 26 C.F.R. § 301.6231(a)(3)-1(a)(1)(i) (2002).
¶ 35        The parties do not dispute that, in the abstract, a change in a partnership’s losses would
       constitute a change that a taxpayer would be required to report to the Department. See 35 ILCS
       5/506(b)(1) (West 2010) (taxpayer must notify Department of any alteration to “taxable
       income, any item of income or deduction, the income tax liability, or any tax credit reported in
       a federal income tax return”); Peoria & Pekin Union Ry. Co. v. Department of Revenue, 301
       Ill. App. 3d 736, 743 (1998) (increase in railway’s taxable income had to be reported even
       though it did not give rise to additional tax liability). Instead, petitioners argue that they were
       not obligated to report the recalculation of Wacker-Madison’s losses on its 2002 return
       because the settlement agreement John signed in 2008 on behalf of Abingdon was not an
       agreement to the recalculation.
¶ 36        The express terms of the settlement agreement refute petitioners’ argument. The Form
       870-LT signed by John states that the Commissioner of the IRS and Abington “agree[d] to the
       determination of partnership items and partnership level determinations.” The agreement also
       said that, absent fraud, malfeasance, or misrepresentation of fact, “the treatment of partnership
       items and partnership level determinations as to penalties, additions to tax and additional
       amounts that relate to adjustments to partnership items under this agreement will not be
       reopened.” Thus, the settlement agreement was a final agreement as to the “adjustment to
       partnership items” laid out in the attached schedule, including the loss incurred by
       Wacker-Madison.

                                                    -6-
¶ 37       The settlement agreement also said that it was being entered into “[u]nder the provisions of
       sections 6224(c) and 7121 of the Internal Revenue Code.” Section 6224(c) of the Internal
       Revenue Code (Code) (26 U.S.C. § 6224(c) (2000)) governs settlement agreements between
       partnerships and the IRS. It states that a settlement agreement between the IRS and “1 or more
       partners in a partnership” binds all parties to the agreement, and that an agreement by a
       “pass-thru partner” will bind “[a]n indirect partner.” 26 U.S.C. § 6224(c)(1) (2000). A
       “ ‘pass-thru partner’ [is] a partnership, estate, trust, S corporation, nominee, or other similar
       person through whom other persons hold an interest in [a] partnership,” and an “ ‘indirect
       partner’ [is] a person holding an interest in a partnership through 1 or more pass-thru partners.”
       26 U.S.C. § 6231(a)(9), (10) (2000).
¶ 38       Applying these provisions of the Code, we concur with the Tribunal that John agreed to be
       bound by the adjustment of Wacker-Madison’s loss by signing the Form 870-LT settlement
       agreement. In their petition to the Tribunal, petitioners conceded that Wacker-Madison and
       Abingdon were “Illinois limited liability compan[ies] taxed as *** partnership[s],” and
       nowhere in the petition did they challenge or question the treatment of either Wacker-Madison
       or Abingdon as a partnership. Petitioners stated in their petition that John “held a minor interest
       in Wacker-Madison through another limited liability company, Abingdon” and that
       “[p]etitioner husband was a very indirect partner in” Wacker-Madison.
¶ 39       Because Abingdon was taxed as a partnership, and petitioners held their interest in
       Wacker-Madison by virtue of their interest in Abingdon, Abingdon was a pass-thru partner and
       John was an indirect partner in Wacker-Madison. See 26 U.S.C. § 6231(a)(9) (2000) (pass-thru
       partner may be “a partnership”); Jimastowlo Oil, LLC v. Commissioner, 106 T.C.M. (CCH)
       161, 2013 WL 4516184, at *8 (2013) (“LLCs taxable as partnerships *** constitute ‘pass-thru’
       partners under section 6231(a)(9)”). Further, petitioners were bound as indirect partners via the
       settlement between the IRS and their pass-thru partner, Abingdon. 26 U.S.C. § 6224(c)(1)
       (2000).
¶ 40       Petitioners contend that the Tribunal erred in simply assuming “that [John] was a partner in
       Abingdon.” They claim that John “did not share in the profits of Abingdon as the other two
       members of Abingdon received all the cash and he received none.” Petitioners argue that,
       because John did not receive cash from Abingdon, that fact “blocks Abingdon as a tax
       partnership.”
¶ 41       But as petitioners conceded, John held an interest in Abingdon, which was taxed as a
       partnership. He was thus required to include his share of Abingdon’s income on his returns
       even if he did not actually receive any cash. See Basye, 410 U.S. at 453-54 (“[I]t is axiomatic
       that each partner must pay taxes on his distributive share of the partnership’s income without
       regard to whether that amount is actually distributed to him,” and “[f]ew principles of
       partnership taxation are more firmly established than” that principle); Cole v. Commissioner,
       637 F.3d 767, 778 (7th Cir. 2011) (“ ‘partners are taxable on their distributive or proportionate
       shares of current partnership income irrespective of whether that income is actually distributed
       to them’ ” (quoting Basye, 410 U.S. at 447-48)).
¶ 42       Petitioners introduced no evidence to show that John was not actually a partner in
       Abingdon or that the amount of income he was required to report on his federal return differed
       from his distributive share of the partnership’s income. In fact, petitioners produced no
       evidence at all regarding Abingdon’s structure, such as its partnership agreement.


                                                    -7-
¶ 43       Because the settlement agreement finally adjusted Wacker-Madison’s 2002 returns, which,
       in turn, required petitioners to adjust their federal return, we hold that petitioners agreed to the
       adjustment of their 2002 tax returns under section 506(b). Thus, the Tribunal did not err in
       awarding the Department summary judgment on this basis.
¶ 44       Because section 506(b) requires notification to the Department within 120 days after the
       adjustment “has been agreed to or finally determined” (emphasis added) (35 ILCS 5/506(b)
       (West 2010)), and we hold that the Tribunal properly found that the adjustment was “agreed
       to” by John, it is not necessary to consider the Tribunal’s alternative ground for summary
       judgment, that the adjustment was “finally determined.”

¶ 45                                     III. CONCLUSION
¶ 46      For the reasons stated above, we affirm the Tribunal’s judgment.

¶ 47      Affirmed.




                                                    -8-